             Case 2:19-cv-00818-GMN-NJK Document 21 Filed 08/31/21 Page 1 of 2



1    CLARK HILL PLLC
     DOMINIC P. GENTILE
2    Nevada Bar No. 1923
     Email: dgentile@clarkhill.com
3
     ROSS MILLER
4
     Nevada Bar No. 8190
     Email: rmiller@clarkhill.com
5    JOHN A. HUNT
     Nevada Bar No. 1888
6    Email: jhunt@clarkhill.com
     MARK S. DZARNOSKI,
7    Nevada Bar No. 3398
     Email: mdzarnoski@clarkhill.com
8    3800 Howard Hughes Pkwy., #500
     Las Vegas, Nevada 89169
9    Tel: (702) 862-8300
     Fax: (702) 862-8400
10   Attorneys for Plaintiffs
11
                                 UNITED STATES DISTRICT COURT
12
                                           DISTRICT OF NEVADA
13

14
          SERENITY WELLNESS CENTER, LLC, et
15        al.                                            CASE NO. 2:19-cv-0818-GMN-NJK
16                           Plaintiffs,
17            vs.
18                                                         STIPULATION AND [PROPOSED]
          THE CITY OF LAS VEGAS, NEVADA, a
          Nevada municipality; DOE DEFENDANTS              ORDER OF DISMISSAL WITHOUT
19
          I through X; and ROE ENTITY                              PREJUDICE
20
          DEFENDANTS I through X, in their
          official and personal capacities,
21
                             Defendants.
22

23

24

25            IT IS HEREBY STIPULATED, by and between the parties, by and through their

26   respective counsel of record, that the above-referenced matter be dismissed, without prejudice,

27   //
28   //
           Case 2:19-cv-00818-GMN-NJK Document 21 Filed 08/31/21 Page 2 of 2



1    with each party to bear their respective costs and attorney’s fees.
2    Dated this 31st day of August, 2020.               Dated this 31st day of August, 2020.
3
     CLARK HILL, PLLC                                   BRAD R. JERBIC, City Attorney
4
                                                         /s/ Philip R. Byrnes, Esq.
     /s/ Mark Dzarnoski, Esq.
5                                                       PHILIP R. BYRNES
     DOMINIC P. GENTILE
                                                        Senior Litigation Counsel
6    Nevada Bar No. 1923
     ROSS MILLER                                        Nevada Bar No. 166
7    Nevada Bar No. 8190                                495 South Main Street, Sixth Floor
     JOHN A. HUNT                                       Las Vegs, Nevada 89101
8    Nevada Bar No. 1888                                Attorney for Defendant
     MARK DZARNOSKI
9    Nevada Bar No. 3398
     3800 Howard Hughes Pkwy., #500
10   Las Vegas, Nevada 89169
     Attorneys for Plaintiffs
11

12
                                          [PROPOSED] ORDER
13
                IT IS SO ORDERED: The above-referenced matter is hereby dismissed, without
14
     prejudice, with each party to bear their respective costs and attorney’s fees.
15

16

17
                                                       IT IS SO ORDERED.
18

19
                                                                   31 day of August, 2021
                                                       Dated this ____
20

21
                                                       ___________________________
22                                                     Gloria M. Navarro, District Judge
23
                                                       UNITED STATES DISTRICT COURT

24

25

26

27

28
